DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 15 August 2022 has been entered in full.  Claims 1, 2, 49, 99, 111, 112, 114, and 178 are amended.  Claims 3-5, 7-11, 13, 15, 17-46, 48, 50-98, 100-103, 105-110, 113, 116-120, 122, 124, 126-151, 155-158, 160-175, 177, and 179-198 are cancelled.
Claims 1, 2, 6, 12, 14, 16, 47, 49, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, 176, and 178 are pending.

Election/Restrictions
Applicant’s election of the following species in the reply filed on 15 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant has elected:
(i) the amino acid sequence of SEQID NO: 3010 as the species of T-cell receptor constant chain amino acid sequence
(ii) VH domain, SEQ ID NO: 12185 as species of non-natural TCR antigen binding domain and sequence associated therewith
(iii)  codon-optimization as the species of T-cell receptor constant chain mutations
(iv) CD19 as the species of disease-associated antigen that binds non-natural TCR antigen binding domain; and
(v) SEQ ID NO: 13202 as the species of encoded polypeptide (respective polynucleotide is SEQ ID NO: 11245)

The Examiner acknowledges Applicant’s suggestions of a more appropriate species election for a dimer pair at page 28 of the Response of 15 August 2022.  However, the amended claims do not specifically recite that two different TCR constant chains and vH/vL are encoded by a single claimed polynucleotide.  Please see rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, below (#3a). If, at a later time, the claims are amended to clarify the invention, Applicant’s suggestions may be reconsidered by the Examiner.
Claims 1, 2, 6, 12, 14, 16, 47, 49, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, 176, and 178 are under consideration in the instant application as they read upon the elected species.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/2022; 5/29/2022; 3/13/2022; 8/14/2021; 3/7/2021; 9/3/2020; 7/25/2020; 6/30/2019; and 5/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  
It is noted that on the several IDS’, the references listed below have been lined through because they are not in the English language and a concise explanation of their relevance was not provided:
IDS of 29 May 2022, the reference “Toro Contreras” (dated 4/4/2022) 
IDS of 13 March 2022, the Saudi Authority Office Action (dated 3/1/2022) 
IDS of 14 August 2021, the “Moreno Gonzalez” reference (dated 6/30/21)
IDS of 07 March 2021, the reference “Toro Contreras” (dated 1/31/2021) 

Drawings
1A.	The drawings are objected to because letters/words/numbers are blurry and illegible in Figures 1, 3A-3Q, 4A-4Q, 5A-5Q, 6A-6Q, 7A-7Q, 8A-8T, 9A-9B, 10, 14, 15, 16, and 19A-19D. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1B.	The disclosure is objected to because of the following informalities: At page 324, the fourth line from the bottom refers to “Table 9C”. However, there is no Table 9C and it appears this may be a typographical error.  There is a “Table 10C” in the specification, so this issue could be overcome by amending the specification to refer to “Table 10C”.  
Appropriate correction is required.

Claim Objections
2.	Claims 1, 2, 16, 47, 112, 114, 115, 121, 123, 152, 176, and 178 are objected to because of the following informalities:  
2a.	In claim 1, the phrase “At least one” should be amended to recite “A”.
2b.	Claim 1 recites the acronym “cTCR” (in the lines after subpart 13) without first defining what it represents.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim.  
2c.	In claim 1, at the end of the claim, the phrase “diverse binding affinity to a target antigen of the antigen binding domain and that is at least 5% greater…” should be amended to recite “diverse binding affinity to a target antigen of the antigen binding domain are at least 5% greater…”.
2d.	In claim 2, line 2, the word “of” is extraneous and should be deleted.
2e.	In claims 2 and 112, in the last phrase at the end of the claim (elected species) beginning with “two vH”, the phrase “or fragment thereof” should recite “or fragments thereof”.
2f.	In claim 2, in the last line, the word “regions” should be singular, “region”.
2g.	In claim 16, in subpart (viii), the apostrophe should be deleted after “SIGN” and a semi-colon inserted.
2h.	In claim 47, subpart (i), the phrase “foregoing polypeptide” should be amended to recite the plural, “foregoing polypeptides”.
2i.	In claim 47, subpart (ii), the phrase “(CDR” should be amended to insert the second bracket “(CDR)”.
2j.	In claim 112, line 3, the phrase “is selected” should be amended to recite plural, “are selected”.
2k.	In claim 114, line 4, the word “domains” should recite the singular “domain”.
2h.	In claim 114, line 10, the word “antigens” should recite the singular, “antigen”.
2i.	In claim 114, line 13, the word “fragments” should recite the singular, “fragment”.
2j.	In claim 114, line 15, the word “domains” should recite the singular, “domain”
2k.	In claim 114, line 16, the word “scaffolds” should recite the singular, “scaffold”.
2l.	In claim 114, line 18, the word “receptors” should recite the singular, “receptor”.
2m.	In claim 114, line 20, the word “ligands” should recite the singular, “ligand”.  Also, the word “antigens” should recite the singular, “antigen”.
2n.	In claim 115, line 4, delete the word “the” before “endogenous T cell receptor”.
2o.	In claim 115, line 5, after “TCR”, the phrase “constant chain(s)” is missing and should be inserted.
2p.	In claim 121, line 4, the phrase “antigens are selected from a group consisting of” should be amended to recite “antigens the group consisting of”.
2r.	In claim 123, in subpart (vii), third line, after the phrase “cognate;” the word “and” should be inserted.
2s.	In claim 152, line 2, the word “or” should be deleted in between “polypeptide” and “heterodimer”.
2t.	Claim 176 recites the acronyms “NKT” and “iPSC” in lines 4-6 without first defining what they represent.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim.  
2u.	In claim 176, lines 4-7, the multitude recitations of “or” should be replaced with semi-colons for ease of reading the claim.  For instance, “…wherein the cell is an autologous T cell; an allogeneic T cell; an autologous NKT cell; an allogeneic NKT cell; an autologous or 
2v.	In claim 178, immediately preceding the phrase “(ii) the agent that increases the efficacy”, the word “and” is missing and should be inserted (i.e., by TNT antibody; and (ii) the agent that increases the efficacy”).
2w.	In claim 178, line 2, the phrase “that can generate” should be amended to recite “that generates”.
2x.	In claims 176 and 178, for clarity regarding the recited cell, it is suggested to insert “(a)” and “(b)” before each cell type. For instance, in claim 176: “comprising administering to the subject an effective amount of (a) the immune effector cell or (b) a stem cell that can give rise to an immune effector cell.”.  Similarly, claim 178 could be amended to recite, for example, “[a] composition comprising (a) an immune effector cell or (b) a stem cell that [generates] immune effector cells…”.
2y.	In claim 178, in subpart (ii), in the phrase “an agent that increase the proliferation and/or persistence…” the word “increase” should be amended to recite “increases”.
2z.	In claim 178, in subpart (ii), two limitations recite the phrase “an agent that allows [regulation or control]”. In both recitations, the claim should be amended to recite more concise language such as, “the agent regulates s .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 6, 12, 14, 16, 47, 49, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, and 176 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3a.	Claims 1, 2, 6, 12, 14, 16, 47, 49, 99, 104, 111, 112, 114, 115, 121, 123, 125, 153, and 154 are rejected as being indefinite because in claims 1 and 111 it is not clear what the claimed recombinant polynucleotide is encoding.  For example, prior to the amendment of 15 August 2022, claim 1 was directed a polynucleotide encoding at least one synthetic immune receptor (SIR), the at least one SIR comprising: (a) a T-cell receptor (TCR) constant chain having a specific amino acid sequence recited in subparts (i)-(vii); (b) an optional linker; and (c) one or more non-natural TCR antigen binding domain(s) linked to (a). However, the amendment of 15 August 2022 amended claim 1, such that claim 1 now recites a polynucleotide encoding at least one synthetic immune receptor (SIR) of a dimer of T-cell receptor (TCR) constant chains, the at least one SIR comprising: (a) a T-cell receptor (TCR) constant chain having a specific amino acid sequence recited in subparts (i)-(vi), wherein the dimer comprises a combination of (i) and (ii), (i) and (iii), (iv) and (ii), (iv) and (iii) and (v) and (vi); (b) an optional linker; and (c) one or more non-natural TCR antigen binding domain(s) linked to (a).  Claim 111 is similarly amended. However, it cannot be determined if the claimed polynucleotide encodes one SIR or two SIR (i.e., a dimer?).  Or, does the polynucleotide encode a fusion of two TCR constant chains, an optional linker, and one or more non-natural TCR antigen binding domains? Or, does it encode two different monomer polypeptide chains?  The underlined section above seems to indicate that there is a dimer, but there are no specific limitations that the polynucleotide encodes two SIRs, two TCR constant chains, two monomer chains, etc. or their sequence identity.  Furthermore, if two SIRs are intended to be encoded, are they homodimers? Heterodimers?  (It is noted that depending upon what specific elements are encoded by the claimed polynucleotide, it is suggested that each separate domain/chain encoded by the single recombinant polynucleotide is represented by a subpart letter (i.e., “a”, “b”, “c”, “d”, “e”, etc.)).

3b.	Claims 1, 2, 6, 12, 14, 16, 47, 49, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, and 159 are rejected as being indefinite because the last ten lines of claim 1 and the last eight lines of claim 111 are confusing and render the claims indefinite. For example, the last lines of claim 1 recite:
	“wherein the mutations of (a)(i)-(a)(iii) provide a diverse binding affinity to a target antigen of the antigen binding domain and that is at least 5% greater than the binding affinity of a cTCR having the same binding domain and which synthetic immune receptor, upon expression in a lymphocyte, expresses both said antigen binding domain and said T cell receptor constant chain in one or more continuous chains on the surface of the lymphocytes such that lymphocytes are triggered to activate, proliferate, secrete cytokines and/or modulate (induce or suppress) killing of the target cells and have MHC-restricted and MHC-non-restricted antibody-type specificity when said expressed antigen binding domain binds to its antigen”.  

First, it is not clear how these lengthy limitations relate back to the actual claimed invention of a polynucleotide because there are phrases relating to lymphocyte expression, triggering, and killing of target cells.  Second, the phrase “diverse binding affinity” is a subjective phrase and the specification does not provide a standard for measuring the scope of the term (see MPEP 2173.05(b)(III)). Does this mean enhanced binding? Decreased binding? Binding promiscuity with other antigen targets? Or, something else? Third, there are several recitations of the phrase "antigen binding domain".  It is not clear if this limitation of “the antigen binding domain” is the same or different from the “non-natural TCR antigen binding domain” recited in subpart (c) of claim 1 or subpart (c) of claim 111.  If “the antigen binding domain” at the end of claims 1 and 111 intends to refer to a different domain than that of subpart (c), then Applicant should attempt to differentiate/clarify the two.  Alternatively, if the “antigen binding domain” is intended to refer to the same domain as in subpart (c), it is suggested to amend all recitations to recite “non-natural TCR antigen binding domain”.

3c.	Claim 2 is rejected as being indefinite because lines 1-3 recite, “[t]he recombinant polynucleotide of claim 1, comprising TCR constant chains [of] wherein the non-natural TCR binding domains…”.  It is not clear how a polynucleotide comprises TCR constant chains because it is well-known in the art that a polynucleotide is composed of chemical bases: adenine, guanine, cytokine, and thymine.  Please note that this issue could be overcome by amending claim 2 to recite, for example, “The recombinant polynucleotide of claim 1, said one or more non-natural TCR antigen binding domain(s) is selected from the group….”.

3d.	Claims 2 and 112 recite the limitation "said two chains of said T-cell constant region" in two instances in the last four lines of the claim (elected species).  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 2 depends, does not recite a “T-cell constant region” or “two chains of the T-cell constant region”.  Claim 111, from which claim 112 depends, does not recite a “T-cell constant region” or “two chains of the T-cell constant region”.

3e.	Claim 99 is rejected as being indefinite because it is not clear if the claim is directed to a product or a method.  For instance, the claim recites, “A recombinant polynucleotide of claim 1 which is co-expressed with an accessory module, wherein the accessory modulate is selected from the group…”. The recitation of the verb “co-expressed” seems to indicate that the claim may be a method.  However, if it is intended to be a method, it is not clear if the elements are expressed in a cell, bacteria, virus, etc. and the first line of the claim should be amended to clearly indicate that this is a method (i.e., A method of co-expressing the recombinant polynucleotide of claim 1 and….”.  Alternatively, if the claim is intending to simply further limit the accessory module that was recited as an alternative limitations in claim 1, claim 99 could be amended to recite, for example, “The recombinant polynucleotide of claim 1, wherein the encoded TCR constant chain amino acid sequence comprises an accessory module and wherein said accessory module is selected from the group consisting of…”.

3f.	Claim 99 is rejected as being indefinite because the last three lines of the claim recite that the accessory module is a chimeric antigen receptor (CAR), a CAR, and an inhibitory CAR.  The difference between these three alternatives is not clear and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

3g.	Claims 112, 114, 115, 121, 123, and 125 each recite the limitation, "The isolated synthetic immune receptor (SIR) polypeptide" in lines 1-2 of the preamble.  There is insufficient antecedent basis for the underlined limitation in the claim.  Specifically, claim 111 (from which claims 112, 114, 115, 121, 123, and 125 depend) recites a SIR polypeptide heterodimer in lines 1-2.  The amendment of 15 August 2022 removed recitation of a SIR polypeptide.

3h.	Claim 114 recites the limitation "the predefined target antigen" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 111, from which claim 114 depends, does not recite a predefined target antigen.

3i.	Claim 123 is rejected as being indefinite because lines 2-6 recite that said one or more non-natural TCR antigen binding domain(s) is…a heavy chain variable region (vH) comprising a sequence…with at least 85% identity to SEQ ID NO: 12185 and which encodes a polypeptide that binds to its antigen.  However, it is not clear how the sequence of SEQ ID NO: 12185 encodes a polypeptide because it is already an amino acid sequence. A protein sequence does not encode a protein; a DNA sequence encodes a protein. Please note that this issue could be overcome by amending claim 123 to remove the phrase “and which encodes a polypeptide that binds to its antigen”.

3j.	Claim 176 is rejected as being indefinite because it is not clear what cell or cells are administered to the subject to provide anti-disease immunity.  For example, lines 2-3 recite, “comprising administering to the subject an effective amount of the immune effector cell or a stem cell that can give rise to an immune effector cell of claim 152”.  First, there is insufficient antecedent basis for the limitation “the immune effector cell” in lines 2-3 because this is the first recitation of phrase.  Second, it is not clear what immune effector cells or stem cells give rise an immune effector cell of claim 152.  Are these immune effector cells or stem cells transfected with a polynucleotide (i.e., recombinant)?  Are they natural cells? Autologous? Allogeneic?  Please note that part of this issue could be overcome by amending lines 2-3 to recite, for example, “…an effective amount of the immune effector cell of claim 152…”. 

3k.	The term “give rise” in claim 176 (line 3) is a relative term which renders the claim indefinite. The term “give rise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does this mean “proliferate”? Differentiate? Generate? Stimulate? Or, something else?

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claim 115 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 115 recites the isolated SIR polypeptide or polypeptide dimer of claim 111, wherein the TCR constant chain(s) comprise mutations that enhance the expression and/or pairing of TCR constant chains and reduce their pairing with the endogenous T cell receptor chains, wherein the TCR is a TCR α chain (Cα) comprising an amino acid sequence having 1-40 amino acid substitutions or mutations to a sequence selected from SEQ ID NO: 3010 (elected species) or a sequence that is at least 85% identical to the amino acid sequence of SEQ ID NO: 3010.
	However, claim 111, from which claim 115 depends, recites a TCR constant chain having [the elected species of] an amino acid sequence of an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 and which may comprise an optional accessory molecule.  The TCR constant chain recited in claim 115 does not include the specific mutations recited in claim 111 and fails to further limit the subject matter of claim 111. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 2, 6, 12, 14, 16, 47, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, 176, and 178 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 of the instant application is directed to at least one recombinant polynucleotide encoding at least one synthetic immune receptor (SIR) of a dimer of T-cell receptor (TCR) constant chains, the at least one SIR comprising: (a) a T-cell receptor (TCR) constant chain having an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 and which may comprise an optional accessory molecule; (b) an optional linker; and (c) one or more non-natural TCR antigen binding domain(s) lined to (a) selected from a heavy chain variable region of an antibody (vH domain).  Claims 2 and 112 recite that the encoded non-natural TCR binding domain comprises variable regions of a heavy chain of an antibody or fragments thereof or two vH or fragments thereof. Claim 14 recites wherein said one or more non-natural TCR antigen binding domain(s) is selected from (i) a heavy chain variable region (vH) encoded by a polynucleotide sequence with at least 85% identity to SEQ ID NO: 10228 and which encodes a polypeptide that binds to its antigen.  Claim 16 recites wherein said one or more non-natural TCR antigen binding domain(s) is selected from a heavy chain variable region (vH) sequence of SEQ ID NO: 12185 having up to 10 conservative amino acid substitutions.  Claim 47 recites wherein said one or more non-natural TCR antigen binding domain(s) bind to CD19 and comprise a polypeptide sequence that is at least 85% identical to SEQ ID NO: 12185 (elected species) or any CDR contained in the polypeptide. Claim 111 is directed to the synthetic immune receptor polypeptide heterodimer.  Claim 123 recites the polypeptide or polypeptide heterodimer wherein said one or more non-natural TCR antigen binding domain(s) is a heavy chain variable region (vH) comprising a sequence with at least 85% identity to SEQ ID NO: 12185.  Claim 115 recites that the TCR constant chain(s) comprise mutations that enhance the expression and/or pairing of TCR constant chains and reduce their pairing with endogenous T cell receptor chains, wherein the TCR is a TCR receptor α chain comprising an amino acid sequence having 1-40 amino acid substitutions or mutations to SEQ ID NO: 3010 or a sequence that is at least 85% identical to SEQ ID NO: 3010. Claim 125 recites the polypeptide or polypeptide heterodimer wherein said one or more non-natural TCR antigen binding domain(s) is a variable heavy (vH) domain comprising the sequence of SEQ ID NO: 12185 having up to 10 conservative amino acid substitutions. Lastly, claim 178 recites a composition comprising an immune effector cell or stem cell comprising a SIR molecule and an agent that increases efficacy of the immune cell, wherein the SIR comprises (i) one or more T cell receptor constant chains joined via an optional linker to one or more antigen binding domains that bind CD19; and (ii) the agent that increases the efficacy of the immune cell is: an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.
(i)	The specification of the instant application teaches that the disclosure generally provides synthetic immune receptor (SIRs) comprising antigen binding sites operably linked to a T-cell receptor domain (page 46, [0056]).  The specification states that the disclosure further provides one or more recombinant nucleic acid constructs comprising sequences encoding a SIR, wherein the SIR comprises one or more antigen binding domains that bind to an antigen or target molecule, and are joined to one or more T cell receptor constant chains (page 46, [0056]). The specification teaches specific mutations that can be made at positions 10, 15, 45, 48, 61, 91, 92, 93, and 94 of the TCR-alpha region of the SIR (page 62, [0090]; Table 1). The specification generally discloses that proteins can have identity or homology to one another and retain similar or identical functions and that the disclosure includes TCR constant regions that have 85%, 90%, 95%, 97%, 98%, 98.5%, 99%, or 99.9% identity to any of the sequences described herein (page 64, [00100]; pages 72-73, [00129]).  The specification also teaches that the nucleic acid sequence of the SIR molecule encodes an amino acid sequence of a constant chain of human T cell receptor alpha having at least one, five or nine modifications but not more than 20, of an amino acid sequence of SEQ ID NO: 3010 or a sequence with 80-99% identity to an amino acid sequence of SEQ ID NO: 3010 (page 87, [00172]).  The specification continues to indicate that the encoded one or more antigen binding domains of the SIR polypeptide comprise any one or more of heavy chain variable domain (vH or VH) amino acid sequence of SEQ ID NO: 12185, wherein up to 10 amino acid residues are replaced by any other amino acid residues, or sequences with 80-100% identity to the amino acid sequence of SEQ ID NO: 12185, or sequences with 98-100% identity to the CDRs of SEQ ID NO: 12185 (page 102, [00215]). 
Therefore, the “at least 85% sequence identity” limitations recited in instant claims 1, 14, 47, 111, 115, and 123 (for example) are broadly interpreted by the Examiner as reading upon amino acid sequences (and nucleic acid sequences) that have at least 85% sequence identity to the original sequence or 1-40 amino acid substitutions or mutations.  Additionally, claims 16 and 125 recite that the VH sequence of SEQ ID NO: 12185 has up to 10 conservative amino acid substitutions.  However, the specification does not teach any analogs, variants, substitutions, insertions, or deletions of the original amino acid sequence of SEQ ID NO: 3010, other than the specific mutations at positions 10, 15, 45, 48, 61, 91, 92, 93, and 94.  The specification also does not teach any fragments, analogs, variants, substitutions, insertions, or deletions of the polynucleotide sequence of SEQ ID NO: 10228 or the amino acid sequence of SEQ ID NO: 12185, other than the full-length sequences of SEQ ID NOs: 10228 and 12185. 
(ii)	The specification of the instant application also discloses that said one or more non-natural TCR antigen binding domain(s) bind to CD19 and comprises the amino acid sequence of SEQ ID NO: 12185 (elected species) or any complement determining region (CDR) contained in SEQ ID NO: 12185 (bottom half of page 12).  See also claim 47.
(iii)	Finally, claim 178 recites a composition comprising an immune effector cell or stem cell comprising a SIR molecule and an agent that increases efficacy of the immune cell, wherein the SIR comprises (i) one or more T cell receptor constant chains joined via an optional linker to one or more antigen binding domains that bind CD19; and (ii) the agent that increases the efficacy of the immune cell is: an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.  However, the instant specification and the prior art are silent as to the identity or specific structural/functional identifying characteristics of an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.

The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the factors present in the claims for a synthetic immune receptor (SIR) heterodimer (and polynucleotide encoding such) are (1) structural characteristics that the SIR comprises (a) a TCR constant chain having an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 and (b) one or more non-natural TCR antigen binding domain(s) comprising a vH that is 85% identical to SEQ ID NO: 12185 or a fragment thereof or any CDR contained in the polypeptide (or is encoded by a polynucleotide having a sequence at least 85% identical to SEQ ID NO: 10228) and (2) functional characteristics of triggering lymphocytes to activate, proliferate, secrete cytokines and/or modulate killing of target cells and have MHC-restricted and MHC-non-restricted antibody-type specificity when said expressed antigen binding domain binds to its antigen. There is no identification of any particular sequence or structure of the TCR constant chain sequence of SEQ ID NO: 3010 or vH sequence of SEQ ID NO: 12185 that must be conserved in order to provide the required functions.  Thus, the claims are drawn to a genus of SIRs and a genus of polynucleotides encoding such.
Additionally, the factors present in claim 178 for an agent that increases the efficacy of the immune cell are functional characteristics of: an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.  There is no identification of any particular structure of any agent that must be conserved in order to provide the functions recited directly above.  Thus, claim 178 is drawn to a composition comprising an immune effector cell or stem cell and a genus of inhibitors of inhibitory molecule; a genus of agents that increase the proliferation and/or persistence of SIR-modified cells; a genus of agents that increase the expression of SIR; a genus of agents that allow regulation of the expression or activity of SIR; a genus of agents that allow control over the survival and/or persistence of SIR-modified cells; a genus of agents that control the side effects of SIR-modified cells; or a genus of agents that increase the expression of the target antigen against which SIR is directed.
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of variant sequences of SEQ ID NOs: 3010, 10228, 12185 (that have at least 85% sequence identity, substitutions, fragments, or at least one CDR) (and fusions thereof) and the functions of triggering lymphocytes and binding to CD19. In other words, the specification does not teach the structure which results in an amino acid sequence or nucleic acid sequence with the claimed required characteristics.  The description of the full-length sequences of SEQ ID NOs: 3010, 10228, 12185, and SEQ ID NO: 3010 with mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 is not adequate written description of an entire genus of TCR constant chains having an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 or a genus of non-natural TCR antigen binding domain(s) comprising a vH that is 85% identical to SEQ ID NO: 12185 or fragment thereof or any CDR contained in the polypeptide (or is encoded by a polynucleotide having a sequence at least 85% identical to SEQ ID NO: 10228).  The instant specification also fails to disclose and there is no art-recognized correlation between the structure of the genus of inhibitors of inhibitory molecule; the genus of agents that increase the proliferation and/or persistence of SIR-modified cells; the genus of agents that increase the expression of SIR; the genus of agents that allow regulation of the expression or activity of SIR; the genus of agents that allow control over the survival and/or persistence of SIR-modified cells; the genus of agents that control the side effects of SIR-modified cells; and the genus of agents that increase the expression of the target antigen against which SIR is directed and the functions required of each.
The art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  
It is also well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). Dotti et al. also disclose that CARs consist of the variable regions of a monoclonal antibody or a single chain variable fragment (scFv) from the antigen binding domains of both heavy and light chains of a monoclonal antibody (Immunol Rev 257: 107-126, 2014; page 108, column 2, 2nd full paragraph, Figures 1 and 2). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982) and Zhang et al. (mAbs 7(1): 42-52, 2005; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1). It is noted that numerous other publications also acknowledge that conservative substitutions would in fact change the binding ability of antibodies, if not substantially reduce the affinity (see Vasudevan et al., Blood Cell Mol Dis 32: 176-181, 2004;; Brummell et al, Biochemistry 32: 1180-1187, 1993;; Kobayashi et al., Protein Engineering 12: 879-844, 1999;; Burks et al., PNAS 94: 412-417, 1997;; Jang et al., Mol Immunol 35: 1207-1217, 1998; Brorson et al. J Immunol 163: 6694-6701, 1999;; Colman, Res Immunol 145: 33-36, 1994). Thus, in view of the state of the art, it would be highly unpredictable that a synthetic immune receptor (SIR) heterodimer (and polynucleotide encoding such) comprising (a) a TCR constant chain having an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 and (b) one or more non-natural TCR antigen binding domain(s) comprising a vH that is 85% identical to SEQ ID NO: 12185 (or fragments thereof) or any CDR contained in the polypeptide (or is encoded by a polynucleotide having a sequence at least 85% identical to SEQ ID NO: 10228) would maintain the required conformation and have the requisite antigen binding function.
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the amino acid sequence and nucleic acid sequence variants of SEQ ID NOs: 3010, 10228, 12185 (that have at least 85% sequence identity, substitutions, fragments, or at least one CDR) (and fusions thereof) and the functions of triggering lymphocytes and binding to CD19.  One skilled in the art also cannot envision the detailed chemical structure of an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The sequence or agent is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   


6.	Claims 1, 2, 6, 12, 14, 16, 47, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, 176, and 178 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (A) an isolated synthetic immune receptor (SIR) polypeptide heterodimer comprising (i) a TCRα constant chain comprising the amino acid sequence of SEQ ID NO: 3010 with one or more mutations at position 10, 15, 45, 48, 61, 91, 92, 93, and/or 94, (ii) an anti-CD19 vH comprising the amino acid sequence of SEQ ID NO: 12185, (iii) a TCRβ constant chain comprising the amino acid sequence of SEQ ID NO: 3024 or 3025 with one or more mutations at position 15, 17, 18, 22, 57, 59, 77, 79, 133, 136, and/or 139, and (iv) an anti-CD19 vL comprising the amino acid sequence of SEQ ID NO: 12067; (B) a polynucleotide encoding a synthetic immune receptor heterodimer, the polynucleotide comprising (i) a nucleic acid encoding a TCRα constant chain comprising the amino acid sequence of SEQ ID NO: 3010 with one or more mutations at position 10, 15, 45, 48, 61, 91, 92, 93, and/or 94, (ii) a nucleic acid sequence of SEQ ID NO: 10228, (iii) a nucleic acid sequence encoding a TCRβ constant chain comprising the amino acid sequence of SEQ ID NO: 3024 or 3025 with one or more mutations at position 15, 17, 18, 22, 57, 59, 77, 79, 133, 136, and/or 139, and (iv) a nucleic acid sequence of SEQ ID NO: 10110; (C) a vector comprising the polypeptide heterodimer or polynucleotide encoding such; and (D) an immune cell or stem cell comprising the polypeptide heterodimer, polynucleotide, or vector does not reasonably provide enablement for an isolated synthetic immune receptor (SIR) polypeptide heterodimer (and polynucleotides encoding such) comprising (i) only a TCRα constant chain and vH region (and missing a TCRβ and/or vL region) or (ii) sequences with 85% sequence identity or 1-40 unspecified mutations, or a vH sequence fragment or vH with only 1 CDR.  The specification also does not reasonably provide enablement for a method of providing anti-disease immunity in a subject or the intended use of a composition for the treatment of a subject with a disease associated with expression of a disease associated antigen or prevention of a disease in a subject having increased risk of a disease associated with expression of a disease associated antigen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 1 of the instant application is directed to at least one recombinant polynucleotide encoding at least one synthetic immune receptor (SIR) of a dimer of T-cell receptor (TCR) constant chains, the at least one SIR comprising: (a) a T-cell receptor (TCR) constant chain having an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 and which may comprise an optional accessory molecule; (b) an optional linker; and (c) one or more non-natural TCR antigen binding domain(s) lined to (a) selected from a heavy chain variable region of an antibody (vH domain).  Claims 2 and 112 recite that the encoded non-natural TCR binding domain comprises variable regions of a heavy chain of an antibody or fragments thereof or two vH or fragments thereof. Claim 14 recites wherein said one or more non-natural TCR antigen binding domain(s) is selected from (i) a heavy chain variable region (vH) encoded by a polynucleotide sequence with at least 85% identity to SEQ ID NO: 10228 and which encodes a polypeptide that binds to its antigen.  Claim 16 recites wherein said one or more non-natural TCR antigen binding domain(s) is selected from a heavy chain variable region (vH) sequence of SEQ ID NO: 12185 having up to 10 conservative amino acid substitutions.  Claim 47 recites wherein said one or more non-natural TCR antigen binding domain(s) bind to CD19 and comprise a polypeptide sequence that is at least 85% identical to SEQ ID NO: 12185 (elected species) or any CDR contained in the polypeptide. Claim 111 is directed to the synthetic immune receptor polypeptide heterodimer.  Claim 123 recites the polypeptide or polypeptide heterodimer wherein said one or more non-natural TCR antigen binding domain(s) is a heavy chain variable region (vH) comprising a sequence with at least 85% identity to SEQ ID NO: 12185.  Claim 115 recites that the TCR constant chain(s) comprise mutations that enhance the expression and/or pairing of TCR constant chains and reduce their pairing with endogenous T cell receptor chains, wherein the TCR is a TCR receptor α chain comprising an amino acid sequence having 1-40 amino acid substitutions or mutations to SEQ ID NO: 3010 or a sequence that is at least 85% identical to SEQ ID NO: 3010. Claim 125 recites the polypeptide or polypeptide heterodimer wherein said one or more non-natural TCR antigen binding domain(s) is a variable heavy (vH) domain comprising the sequence of SEQ ID NO: 12185 having up to 10 conservative amino acid substitutions. Lastly, claim 178 recites a composition comprising an immune effector cell or stem cell comprising a SIR molecule and an agent that increases efficacy of the immune cell, wherein the SIR comprises (i) one or more T cell receptor constant chains joined via an optional linker to one or more antigen binding domains that bind CD19; and (ii) the agent that increases the efficacy of the immune cell is: an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.

(I)	The specification of the instant application teaches that the disclosure generally provides synthetic immune receptor (SIRs) comprising antigen binding sites operably linked to a T-cell receptor domain (page 46, [0056]).  The specification states that the disclosure further provides one or more recombinant nucleic acid constructs comprising sequences encoding a SIR, wherein the SIR comprises one or more antigen binding domains that bind to an antigen or target molecule, and are joined to one or more T cell receptor constant chains (page 46, [0056]). The specification teaches specific mutations that can be made at positions 10, 15, 45, 48, 61, 91, 92, 93, and 94 of the TCR-alpha region of the SIR (page 62, [0090]; Table 1). The specification generally discloses that proteins can have identity or homology to one another and retain similar or identical functions and that the disclosure includes TCR constant regions that have 85%, 90%, 95%, 97%, 98%, 98.5%, 99%, or 99.9% identity to any of the sequences described herein (page 64, [00100]; pages 72-73, [00129]).  The specification also teaches that the nucleic acid sequence of the SIR molecule encodes an amino acid sequence of a constant chain of human T cell receptor alpha having at least one, five or nine modifications but not more than 20, of an amino acid sequence of SEQ ID NO: 3010 or a sequence with 80-99% identity to an amino acid sequence of SEQ ID NO: 3010 (page 87, [00172]).  The specification continues to indicate that the encoded one or more antigen binding domains of the SIR polypeptide comprise any one or more of heavy chain variable domain (vH or VH) amino acid sequence of SEQ ID NO: 12185, wherein up to 10 amino acid residues are replaced by any other amino acid residues, or sequences with 80-100% identity to the amino acid sequence of SEQ ID NO: 12185, or sequences with 98-100% identity to the CDRs of SEQ ID NO: 12185 (page 102, [00215]). 
Therefore, the “at least 85% sequence identity” limitations recited in instant claims 1, 14, 47, 111, 115, and 123 (for example) are broadly interpreted by the Examiner as reading upon amino acid sequences (and nucleic acid sequences) that have at least 85% sequence identity to the original sequence or 1-40 amino acid substitutions or mutations.  Additionally, claims 16 and 125 recite that the VH sequence of SEQ ID NO: 12185 has up to 10 conservative amino acid substitutions.  Claims 2 and 112 recite vH fragments (see first and last subparts). However, the specification does not teach any analogs, variants, substitutions, insertions, or deletions of the original amino acid sequence of SEQ ID NO: 3010, other than the specific mutations at positions 10, 15, 45, 48, 61, 91, 92, 93, and 94.  The specification also does not teach any fragments, analogs, variants, substitutions, insertions, or deletions of the polynucleotide sequence of SEQ ID NO: 10228 or the amino acid sequence of SEQ ID NO: 12185, other than the full-length sequences of SEQ ID NOs: 10228 and 12185. 
(II)	It is also noted that claim 47 recites the non-natural TCR antigen binding domain that binds to CD19 in the SIR construct comprises a polypeptide sequence at least 85% to SEQ ID NO: 12185 or any CDR contained therein. 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the TCR constant chain and vH sequences (and nucleic acids encoding such) which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph).  Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract). There is little guidance in the specification indicating which amino acids are considered essential for the VH and VL sequences and the scFv CAR fusion proteins of the instant claims.
Additionally, it is not well established in the art that all variable domains are amenable to modifications much less even conservative.  Numerous publications acknowledge that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. Zhang et al. indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (mAbs 7(1): 42-52, 2005; page 46, column 1).  Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, ¶2 to p. 1184, Col. 1, ¶1). Brummell demonstrate that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained “a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding” (Table 1).  However, Kobayashi et al. note “replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv” (p. 883, Col. 2, ¶3).  Burks et al. (PNAS 94:412-417 (1997)) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. One hundred fourteen mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that “not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, ¶4- p. 416, ¶1).  Vasudevan et al. (Blood Cells Mol Diseases 32: 176-181, 2004) indicate that the single amino acid substitution at position 108 in the H3 loop of monoclonal antibody AP7.4 alters the shape of the loop and changes the binding specificity from integrin αIIbβ3 to integrin αvβ3 (page 177, column 1; Table 1; page 180 through page 181, column 1).
Jang et al. (Molec. Immunol. 35:1207-1217 (1998)) teach that single amino acid mutations to the CDRH3 of a scFV derived from 2C10, an anti-dsDNA autoantibody, reduced the binding activity about 20-50% compared to the unmutated scFv (Table 4). Brorson et al. (J. Immunol. 163:6694-6701 (1999)) teach that single amino acid substitutions to the CDRs of IgM Abs for the bacterial protein, levan, are ablated.  Colman (Research in Immunol. 145:33-36 (1994)) teaches that single amino acid changes within the interface of an antibody-antigen complex are important and that inasmuch as the interaction can tolerate amino acid sequence substitutions, “a very conservative substitution may abolish binding” while “in another, a non-conservative substitution may have very little effect on the binding” (p. 35, Col. 1, ¶1).  
Furthermore, the relevant art teaches that while CDR3 is important for antigen-binding, the conformations of other CDRs as well as framework residues also influence binding. MacCallum et al. (J Mol Biol. 262: 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col). De Pascalis et al. (The Journal of Immunology. 169: 3076-3084, 2002) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications 307: 198-205, 2003), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also teach that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column). Vajdos et al. (J Mol Biol. 320: 415-428, 2002) teach that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column). Holm et al. (Mol Immunology 44: 1075-1084, 2007) describe the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract). Chen et al. (J Mol Biol. 293: 865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J Mol Biol. 294: 151-162, 1999) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col) but certain residues have been identified as important for maintaining conformation. Sela-Culang et al. (Front Immunol 4: 302, 2013) also teach that it is now well-established that some framework residues may play an important role in antigen binding (page 7, column 1, last full paragraph through entirety of column 2).
The amount of experimentation required to generate amino acid sequence and nucleic acid sequence variants of SEQ ID NOs: 3010, 10228, 12185 (that have at least 85% sequence identity; substitutions; fragments; or at least one CDR) (and fusions thereof) would not have been routine, much less could one of ordinary skill in the art predict that any one or combination of all the variants encompassed by the instant claims would result in the encoded synthetic immune receptor having the claimed activities.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of variants of SEQ ID NOs: 3010, 10229, and 12185 of the encompassed claims.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the genus of amino acid sequence and nucleic acid sequence variants in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
It also is unlikely that a synthetic immune receptor as recited in claim 47 that comprises a CD19 binding domain that comprises at least one CDR of the amino acid sequence of SEQ ID NO: 12185, and which contains less than the full complement of CDRs from the heavy and light chain variable regions of the anti-CD19 binding domain, will have the required functionality of binding CD19.  The specification provides no direction or guidance regarding how to produce a CD19 binding domain and synthetic immune receptor with said domain that contains less than the full complement of CDRs from heavy and light chain variable regions that binds CD19.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the specification alone.  It is acknowledged that the level of skill of those in the art is high, but it is not disclosed and not predictable from the limited teachings of the prior art and specification how to make a CD19 binding domain that contains less than the full complement of CDRs from heavy and light chain variable regions that binds CD19.  The specification has not provided the person of ordinary skill in the art the guidance necessary to be able to make the claimed invention.
Due to the large quantity of experimentation necessary to generate and screen all possible sequence variants comprising 1-40 substitutions/mutations or at least 85% identity to the sequences of SEQ ID NO: 3010, 10228, and 12185 (other than the specific mutations at positions 10, 15, 45, 48, 61, 91, 92, 93, and 94 of SEQ ID NO: 3010) and the large quantity of experimentation necessary to make a CD19 binding domain that contains less than the full complement of CDRs from heavy and light chain variable regions that binds CD19; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

(III)	Claim 178 recites a composition comprising an immune effector cell or stem cell comprising a SIR molecule and an agent that increases efficacy of the immune cell, wherein the SIR comprises (i) one or more T cell receptor constant chains joined via an optional linker to one or more antigen binding domains that bind CD19; and (ii) the agent that increases the efficacy of the immune cell is: an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.  However, the instant specification and the prior art are silent as to the identity or specific structural/functional identifying characteristics of an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.  There is also no guidance provided in the instant specification as to how to generate or obtain said agents.  Undue experimentation would be required of the skilled artisan to generate and screen for activity an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed.
According to MPEP § 2164.06, “the guidance and ease in carrying out an assay to achieve the claimed objectives may be an issue to be considered in determining the quantity of experimentation needed.  For example, if a very difficult and time consuming assay is needed to identify a compound within the scope of the claim, then this great quantity of experimentation should be considered in the overall analysis”. Applicant is reminded that a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Due to the large quantity of experimentation necessary to generate and screen all possible molecules for an inhibitor of inhibitory molecule; an agent that increases the proliferation and/or persistence of SIR-modified cells; an agent that increases the expression of SIR; an agent that allows regulation of the expression or activity of SIR; an agent that allows control over the survival and/or persistence of SIR-modified cells; an agent that controls the side effects of SIR-modified cells; and an agent that increases the expression of the target antigen against which SIR is directed;; the lack of direction/guidance presented in the specification regarding the same;; the absence of working examples directed to the same;; the complex nature of the invention;; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
(IV)	The instant specification teaches the generation of a SIR construct that targets CD19, named CD8SP-CD-19-hu-mROO5-vL-[hTCRb-KACIAH]-F-P2A-SP-CD19-hu-mROO5-vH-[hTCRa-CSDVP]-F-F2A-PAC (clone ID 03081, DNA sequence= SEQ ID NO: 11245; amino acid sequence= SEQ ID NO: 13202 (elected sequence)) (page 168, last lines on page; see also page 325, Table 10C).  The specification also teaches a similar construct, except with a glycine-serine linker (page 187, clone ID 070517-H02; see also page 325, Table 10C).  It is noted the vH domain “CD19-hu-mROO5-1-vH” (DNA sequence= SEQ ID NO: 10228; amino acid sequence= SEQ ID NO: 12185 (elected sequences)) is comprised within the larger constructs.  The specification teaches that there is significant diversity among different SIRs and chimeric antigen receptors (CARs) containing different CD19 antigen binding domains for their ability to bind to CD19 and activate NFAT signaling upon exposure to target cells (bottom of page 324; Table 10C).  Table 10C demonstrates that the CD19 SIR fusion constructs that bind CD19 comprise anti-CD19 vH and vL chains, as well as a TCRα and TCRβ chain.  Additionally, mutations in TCRα and TCRβ chains are required for CD19 binding and NFAT signaling (page 325).  For instance, the specification discloses that one particular construct (SEQ ID NO: 1038) “that contains the wild-type nucleotide sequences of TCRα and TCRβ chains showed very little CD19 binding and the lowest NFAT signaling” (top of page 325). However, the instant claims do not specifically recite that the SIR comprises anti-CD19 vH and vL chains, a TCRα with specific mutations, and a TCRβ chain with specific mutations.  Applicant’s elected invention comprises a SIR comprising a TCRα chain of SEQ ID NO: 3010 with one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93, and/or 94; an optional linker; and one or more heavy chain variable regions against CD19 antigen (vH of SEQ ID NO: 12185).  A large quantity of experimentation would be required of the skilled artisan to generate a SIR that has greater binding to CD19 and triggers lymphocytes to activate, proliferate, secrete cytokines and/or modulate killing of target cells wherein the SIR is missing a vL chain and TCRβ with specific mutations.  Such experimentation is considered undue.  Furthermore, one skilled in the art would not be able to predict that a SIR missing (i) a vL chain and (ii) TCRβ with specific mutations would be functional and have the biological characteristics required by claims 1 and 111, as evidenced by the SIR construct of SEQ ID NO: 1038 of the specification.
	It is also noted that instant claims 176 and 178 are directed to (i) a method of providing anti-disease immunity in a subject and (ii) a composition with the intended use of treating a subject having a disease associated with expression of a disease associated antigen or in the prevention of disease in a subject having an increased risk of a disease associated with expression of a disease associated antigen. The specification discloses a long list of diseases that are encompassed by the invention, including a multitude of cancers, viral infections, bacterial infections, yeast infection, and immune degenerative diseases (bottom of page 38 through the top of page 40). However, the specification does not teach any methods or working examples that administer the elected SIR to subjects for the treatment or prevention of any disease or to provide anti-disease immunity. The limited guidance in the specification is not adequate and is merely an invitation for the skilled artisan to use the current invention as a starting point for further experimentation. A large quantity of experimentation would be required of the skilled artisan to determine the proper dosage, route of administration, and duration of treatment of the SIR construct of the instant claims necessary to treat or prevent any disease or provide anti-disease immunity.  The skilled artisan must also resort to trial and error experimentation to determine a nexus between CD19 and the plethora of diseases listed in the specification, as well as the role it plays. Such experimentation is undue.  It is well known in the art that differences in CD19 expression are associated with diverse diseases.  For instance, Li et al. (Immunol Lett 183: 86-95, 2017; pages 91-92) disclose that CD19 expression is associated with systemic sclerosis (SSc), systemic lupus erythematosus (SLE), and most acute lymphoblastic leukemias, CLL, and B cell lymphomas (Li et al., page 91, column 1 “B cell lymphomas”; see also, Wang et al. Exp Hematol Oncol 1: 36, 2012).  Conversely, low or undetectable CD19 expression is associated with experimental autoimmune encephalomyelitis (EAE), follicular B cell lymphoma, CD10-positive diffuse large B cell lymphoma, multiple myeloma, and hypogammaglobulinemia (Li et al., page 21, column 2, 1st full paragraph; page 92 column 1;; Wang et al. Exp Hematol Oncol 1:36, 2012; page 4 column 2 through page 5, column 1). Therefore, one skilled in the art would not be able to predict which diseases would require administration of the claimed SIR. The courts have stated that patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997). The present invention is unpredictable and complex wherein one skilled in the art may not necessarily treat or prevent any disease or provide anti-disease immunity by administration of a SIR comprising a TCRα chain of SEQ ID NO: 3010 with one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93, and/or 94; an optional linker; and one or more heavy chain variable regions against CD19 antigen (vH of SEQ ID NO: 12185). 
Due to the large quantity of experimentation necessary to determine the optimal quantity, duration, and route of a SIR comprising a TCRα chain of SEQ ID NO: 3010 with one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93, and/or 94; an optional linker; and one or more heavy chain variable regions against CD19 antigen (vH of SEQ ID NO: 12185) to treat or prevent any disease; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to same; the complex nature of the invention; the contradictory state of the art (see Li et al. and Wang et al.); and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 12, 14, 16, 47, 104, 111, 112, 114, 121, 123, 125, 152-154, and 176 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 23, 27, 29, 31-36, 38, and 39 of copending Application No. 15/734,203. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a recombinant polynucleotide encoding a synthetic immune receptor with the same domains; a vector comprising the polynucleotide; recombinant cells expressing the polynucleotide; a synthetic immune receptor; and a method of treatment.
	Claim 1 of the instant application is directed to at least one recombinant polynucleotide encoding at least one synthetic immune receptor (SIR) of a dimer of T-cell receptor (TCR) constant chains, the at least one SIR comprising: (a) a T-cell receptor (TCR) constant chain having an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 and which may comprise an optional accessory molecule; (b) an optional linker; and (c) one or more non-natural TCR antigen binding domain(s) lined to (a) selected from a heavy chain variable region of an antibody (vH domain).  Claim 12 recites that the one or more non-natural TCR antigen binding(s) bind to one or more of CD19 (elected species). Instant claim 14 recites that the said one or more non-natural TCR antigen binding(s) is (i) a heavy chain variable region (vH) encoded by a polynucleotide having a sequence of SEQ ID NO: 10228 (elected species (see last line of page 127; SEQ ID NOs: 12185 and 10228)) or sequences with at least 85% identity thereto and which encodes a polypeptide that binds to its antigen. Claim 16 recites wherein said one or more non-natural TCR antigen binding domain(s) are a variable heavy (vH) domain comprising a sequence of SEQ ID NO: 12185 having up to 10 conservative amino acid substitutions.  Claim 49 recites that the recombinant polynucleotide encodes a polypeptide comprising the sequence of SEQ ID NO: 13202 (elected species).
	Meanwhile, claim 1 of the ‘203 application, for example, recites at least one recombinant polynucleotide encoding at least on 1st generation or next generation chimeric antigen receptor (CAR), the at least one recombinant polynucleotide comprising: (a) a first nucleic acid domain encoding a partial or entire transmembrane and/or cytoplasmic domain and optionally the extracellular domain of an endogenous protein, wherein the endogenous protein is expressed on the surface of lymphocytes and triggers the activation and/or proliferation of the lymphocyte; (b) optionally a polynucleotide linker; and (c) a second nucleic acid domain operably linked to the first nucleic acid domain, wherein the second nucleic acid domain encodes one or more non-natural antigen binding domain(s) wherein the binding domain is selected from a binding domain set forth in Table 3; (d) an optional third nucleic acid domain encoding a costimulatory domain; and (e) an optional additional nucleic acid domain encoding an accessory module. Claim 2 recites wherein the first nucleic acid encodes partially or entirely at least one T-cell receptor (TCR) chain as set forth in Table 13. Claim 4 recites that the polynucleotide encodes a CAR, wherein the CAR comprises: (i) a partial or entire T-cell receptor (TCR) constant chain having an amino acid sequence that has at least 75% sequence identity to a sequence selected from SEQ ID NO: 4038 to 4063, 12602-12638, and which may comprise an optional costimulatory module; (ii) an optional linker; and (iii) one or more non-natural TCR antigen binding domain(s) linked to (i) selected from a binding domain set forth in Table 3; (iv) an optional accessory module; and (v) a dimer of a polypeptide comprising (i)-(iii).  
	It is noted that the one of the binding domains set forth in Table 3 of ‘203 (at page 43 of the specification, “CD19-h-mROO5-1”) has a target antigen of CD19 and comprises the vH of SEQ ID NO: 14437, which is 100% identical the vH amino acid sequence of SEQ ID NO: 12185 (elected species) of the instant application (see sequence alignment below).

Qy= instant SEQ ID NO: 12185
Db= SEQ ID NO: 14437 of 15/734,203

S-15-734-203-14437

  Query Match             100.0%;  Score 643;  DB 1;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAELVKPGASVKMSCKASGYAFSSYWINWMKQKPGQGLEWIGQIYPGDGDTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGAELVKPGASVKMSCKASGYAFSSYWINWMKQKPGQGLEWIGQIYPGDGDTNY 60

Qy         61 NGKFKGRATLTADTSSSTAYMQLSSLTSEDSAVYFCARSITTVVGCAMDYWGQGTSVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NGKFKGRATLTADTSSSTAYMQLSSLTSEDSAVYFCARSITTVVGCAMDYWGQGTSVTVS 120

Qy        121 S 121
              |
Db        121 S 121

	Additionally, several of the TCR chains recited in Table 13 of the ‘203 specification (page 68) meet the limitations of the TCR constant chains recited in instant claims 1 and 111.  It is noted that the amino acid sequences of SEQ ID NOs: 4040-4046 in Table 13 have 95% or greater sequence identity to the amino acid sequence of SEQ ID NO: 3010 of the instant application and comprise one more mutations at positions 48, 61, 91, 92, 93, and/or 94. Please see the sequence comparison between instant SEQ ID NO: 3010 and SEQ ID NOs: 4042 and 4026 from Table 13 of the ‘203 application.  
Qy= instant SEQ ID NO: 3010
Db= SEQ ID NO: 4042 of 15/734,203

Qy          2 IQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKTVLDMRSMDFKSNS 61
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db          1 IQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKCVLDMRSMDFKSNS 60

Qy         62 AVAWSNKSDFACANAFNNSIIPEDTFFPSPESSCDVKLVEKSFETDTNLNFQNLSVIGFR 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AVAWSNKSDFACANAFNNSIIPEDTFFPSPESSCDVKLVEKSFETDTNLNFQNLSVIGFR 120

Qy        122 ILLLKVAGFNLLMTLRLWSS 141
              ||||||||||||||||||||
Db        121 ILLLKVAGFNLLMTLRLWSS 140

Qy= instant SEQ ID NO: 3010
Db= SEQ ID NO: 4046 of 15/734,203


  Query Match             95.4%;  Score 692;  DB 1;  Length 140;
  Best Local Similarity   96.4%;  
  Matches  135;  Conservative    1;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          2 IQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKTVLDMRSMDFKSNS 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db          1 IQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKTVLDMRSMDFKSNR 60

Qy         62 AVAWSNKSDFACANAFNNSIIPEDTFFPSPESSCDVKLVEKSFETDTNLNFQNLSVIGFR 121
              ||||||||||||||||||||||||||||| :  |||||||||||||||||||||||||||
Db         61 AVAWSNKSDFACANAFNNSIIPEDTFFPSSDVPCDVKLVEKSFETDTNLNFQNLSVIGFR 120

Qy        122 ILLLKVAGFNLLMTLRLWSS 141
              ||||||||||||||||||||
Db        121 ILLLKVAGFNLLMTLRLWSS 140


Therefore, the sequences recited in the claims of the instant application for TCR constant chain and vH domain (polynucleotide and amino acid sequences) are identical to sequences recited in the claims of the ‘203 application. Furthermore, claim 104 of the instant application recites a vector comprising the recombinant polynucleotide while claim 34 of the ‘203 application recites a vector comprising the polynucleotide. Claim 111 of the instant application is directed to the synthetic immune receptor polypeptide heterodimer while claim 29 of ‘203 recites a chimeric antigen receptor (CAR) that comprises the same elements encoded by the claimed polynucleotide.  Claims 152-154 of the instant application recite an immune effector cell or stem cell comprising a recombinant polynucleotide or vector while claims 23 and 27 of the ‘203 application recite a recombinant cell expressing the polynucleotide. Claim 176 of the instant application recites a method of providing anti-disease immunity in a subject comprising administering to the subject an effective amount of the immune effector cells or a stem cell while claim 39 of the ‘203 application recites a method for treating cancer comprising administering a therapeutically effective amount of the composition comprising a recombinant cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8.	Claims 1, 12, 14, 16, 47, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of copending Application No. 17/912,423. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a recombinant polynucleotide encoding at least one synthetic immune receptor.
	Claim 1 of the instant application is directed to at least one recombinant polynucleotide encoding at least one synthetic immune receptor (SIR) of a dimer of T-cell receptor (TCR) constant chains, the at least one SIR comprising: (a) a T-cell receptor (TCR) constant chain having an amino acid sequence that is at least 85% identical to SEQ ID NO: 3010 and has one or more mutations at positions 10, 15, 45, 48, 61, 91, 92, 93 and/or 94 and which may comprise an optional accessory molecule; (b) an optional linker; and (c) one or more non-natural TCR antigen binding domain(s) lined to (a) selected from a heavy chain variable region of an antibody (vH domain).  Claim 12 recites that the one or more non-natural TCR antigen binding(s) bind to one or more of CD19 (elected species). Instant claim 14 recites that the said one or more non-natural TCR antigen binding(s) is (i) a heavy chain variable region (vH) encoded by a polynucleotide having a sequence of SEQ ID NO: 10228 (elected species (see last line of page 127; SEQ ID NOs: 12185 and 10228)) or sequences with at least 85% identity thereto and which encodes a polypeptide that binds to its antigen. Claim 16 recites wherein said one or more non-natural TCR antigen binding domain(s) are a variable heavy (vH) domain comprising a sequence of SEQ ID NO: 12185 having up to 10 conservative amino acid substitutions.  Claim 49 recites that the recombinant polynucleotide encodes a polypeptide comprising the sequence of SEQ ID NO: 13202 (elected species).  It is noted that at page 168 of the instant application, a CD19 target SIR construct named “CD8SP-CD19-hu-mROO5-1-vL-[hTCRb-KACIAH]-F-P2A-SP-CD19-hu-mROO5-1-vH-[hTCRa-CSDVP]-F-F2A-PAC” comprises the DNA sequence of SEQ ID NO: 11245 and the amino acid sequence of SEQ ID NO: 13202.  
	Meanwhile, claim 41 of the ‘423 application recites a recombinant polynucleotide encoding a synthetic antigen receptor (SAR) polypeptide, the polynucleotide comprising a sequence selected from the group consisting of SEQ ID NO: 1849-10720, 21609-21625, 21626-21659, 21662-21792, 21808. 21813-21840, 21843-21879, 21882-21892, 21894-21899, 21901-21947, 21949-21963, 21967-21972, 21985-22085, 22087-22099, 22104-22207, 22209-22250, 22252-22254, 22256-22262, 22264-22273, 22275-22284, 22286-22296, and 22307-22312 or a sequence with at least 75% identity to the nucleotide sequence of the above.  It is noted that at page 169 of the ‘423 application, a DC SIR construct named “CD8SP-hu-mROO5-1-vL-[hTCRb-KACIAH]-F-P2A-SP-hu-mROO5-1-vH-[hTCRa-CSDVP]-F-F2A-PAC” comprises the DNA sequence of SEQ ID NO: 7347 and the amino acid sequence of SEQ ID NO: 18037.  The DNA sequence of SEQ ID NO: 7347 is recited in claim 41 of the ‘423 application.
	The encoded polypeptide of amino acid sequence of SEQ ID NO: 13202 of the instant claims (see claim 49) is 100% identical to the encoded polypeptide of claim 41 of the ‘423 application (SEQ ID NO: 18037).  See sequence alignment below.

Qy= instant SEQ ID NO: 13202
Db= SEQ ID NO: 18037 of 17/912,423

US-17-912-423-18037
; Sequence 18037, Application US/17912423
; GENERAL INFORMATION
;  APPLICANT: University of Southern California
;  APPLICANT:Chaudhary, Preet
;  TITLE OF INVENTION: NOVEL ANTIGEN BINDING DOMAINS AND SYNTHETIC ANTIGEN RECEPTORS
;  TITLE OF INVENTION:INCORPORATING THE SAME
;  FILE REFERENCE: 00130-029WO1
;  CURRENT APPLICATION NUMBER: US/17/912,423
;  CURRENT FILING DATE: 2022-09-16
;  PRIOR APPLICATION NUMBER: US 62/990,396
;  PRIOR FILING DATE: 2020-03-16
;  NUMBER OF SEQ ID NOS: 23343
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18037
;  LENGTH: 855
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Polypeptide
US-17-912-423-18037

  Query Match             100.0%;  Score 4484;  DB 6;  Length 855;
  Best Local Similarity   100.0%;  
  Matches  855;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARPDIQMTQSPSSLSASVGDRVTITCKASDHINNWLAWYQQK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARPDIQMTQSPSSLSASVGDRVTITCKASDHINNWLAWYQQK 60

Qy         61 PGQAPKLLIYGATTLETGVPSRFSGSGSGTDYTLTISSLQPEDFATYYCQQSWNTPWTFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PGQAPKLLIYGATTLETGVPSRFSGSGSGTDYTLTISSLQPEDFATYYCQQSWNTPWTFG 120

Qy        121 QGTKLEIKRLEDLKNVFPPEVAVFEPSKAEIAHTQKATLVCLATGFYPDHVELSWWVNGK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QGTKLEIKRLEDLKNVFPPEVAVFEPSKAEIAHTQKATLVCLATGFYPDHVELSWWVNGK 180

Qy        181 EVHSGVCTDPQPLKEQPALNDSRYCLSSRLRVSATFWQNPRNHFRCQVQFYGLSENDEWT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EVHSGVCTDPQPLKEQPALNDSRYCLSSRLRVSATFWQNPRNHFRCQVQFYGLSENDEWT 240

Qy        241 QDRAKPVTQIVSAEAWGRADCGITSASYHQGVLSATILYEILLGKATLYAVLVSALVLMA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QDRAKPVTQIVSAEAWGRADCGITSASYHQGVLSATILYEILLGKATLYAVLVSALVLMA 300

Qy        301 MVKRKDSRGRAKRSGSGATNFSLLKQAGDVEENPGPTSMDWIWRILFLVGAATGAHSFEQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 MVKRKDSRGRAKRSGSGATNFSLLKQAGDVEENPGPTSMDWIWRILFLVGAATGAHSFEQ 360

Qy        361 VQLQQPGAELVKPGASVKMSCKASGYAFSSYWINWMKQKPGQGLEWIGQIYPGDGDTNYN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VQLQQPGAELVKPGASVKMSCKASGYAFSSYWINWMKQKPGQGLEWIGQIYPGDGDTNYN 420

Qy        421 GKFKGRATLTADTSSSTAYMQLSSLTSEDSAVYFCARSITTVVGCAMDYWGQGTSVTVSS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GKFKGRATLTADTSSSTAYMQLSSLTSEDSAVYFCARSITTVVGCAMDYWGQGTSVTVSS 480

Qy        481 TRIQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKCVLDMRSMDFKS 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TRIQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKCVLDMRSMDFKS 540

Qy        541 NSAVAWSNKSDFACANAFNNSIIPEDTFFPSSDVPCDVKLVEKSFETDTNLNFQNLSVIG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 NSAVAWSNKSDFACANAFNNSIIPEDTFFPSSDVPCDVKLVEKSFETDTNLNFQNLSVIG 600

Qy        601 FRILLLKVAGFNLLMTLRLWSSRAKRSGSGVKQTLNFDLLKLAGDVESNPGPSRGHMTEY 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 FRILLLKVAGFNLLMTLRLWSSRAKRSGSGVKQTLNFDLLKLAGDVESNPGPSRGHMTEY 660

Qy        661 KPTVRLATRDDVPRAVRTLAAAFADYPATRHTVDPDRHIERVTELQELFLTRVGLDIGKV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 KPTVRLATRDDVPRAVRTLAAAFADYPATRHTVDPDRHIERVTELQELFLTRVGLDIGKV 720

Qy        721 WVADDGAAVAVWTTPESVEAGAVFAEIGPRMAELSGSRLAAQQQMEGLLAPHRPKEPAWF 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 WVADDGAAVAVWTTPESVEAGAVFAEIGPRMAELSGSRLAAQQQMEGLLAPHRPKEPAWF 780

Qy        781 LATVGVSPDHQGKGLGSAVVLPGVEAAERAGVPAFLETSAPRNLPFYERLGFTVTADVEV 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LATVGVSPDHQGKGLGSAVVLPGVEAAERAGVPAFLETSAPRNLPFYERLGFTVTADVEV 840

Qy        841 PEGPRTWCMTRKPGA 855
              |||||||||||||||
Db        841 PEGPRTWCMTRKPGA 855

	Additionally, the polynucleotide that encodes the polypeptide of SEQ ID NO: 13202 of the instant application (the nucleic acid sequence of SEQ ID NO: 11245) is 100% identical to the polynucleotide sequence of SEQ ID NO: 7347 as recited in claim 41 of the ‘423 application (see sequence alignment below).
Qy=instant SEQ ID NO: 11245
Db= SEQ ID NO: 18037 of 17/912,423

US-17-912-423-7347

  Query Match             100.0%;  Score 2568;  DB 1;  Length 2568;
  Best Local Similarity   100.0%;  
  Matches 2568;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCCTTACCAGTGACCGCCTTGCTCCTGCCGCTGGCCTTGCTGCTCCACGCCGCCAGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCCTTACCAGTGACCGCCTTGCTCCTGCCGCTGGCCTTGCTGCTCCACGCCGCCAGG 60

Qy         61 CCGGACATCCAGATGACACAGAGCCCTAGCAGCCTGTCTGCCAGCGTGGGAGACAGAGTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCGGACATCCAGATGACACAGAGCCCTAGCAGCCTGTCTGCCAGCGTGGGAGACAGAGTG 120

Qy        121 ACCATCACATGCAAGGCCAGCGACCACATCAACAACTGGCTGGCCTGGTATCAGCAGAAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ACCATCACATGCAAGGCCAGCGACCACATCAACAACTGGCTGGCCTGGTATCAGCAGAAG 180

Qy        181 CCTGGACAGGCCCCTAAGCTGCTGATCTACGGCGCTACCACACTGGAAACAGGCGTGCCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCTGGACAGGCCCCTAAGCTGCTGATCTACGGCGCTACCACACTGGAAACAGGCGTGCCC 240

Qy        241 AGCAGATTTTCTGGCAGCGGCTCTGGCACCGACTACACCCTGACAATATCCAGCCTCCAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGCAGATTTTCTGGCAGCGGCTCTGGCACCGACTACACCCTGACAATATCCAGCCTCCAG 300

Qy        301 CCTGAGGACTTCGCCACCTACTACTGTCAGCAGAGCTGGAACACCCCTTGGACATTCGGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CCTGAGGACTTCGCCACCTACTACTGTCAGCAGAGCTGGAACACCCCTTGGACATTCGGC 360

Qy        361 CAGGGCACCAAGCTGGAAATCAAGAGACTCGAGGACCTGAAGAACGTGTTCCCACCTGAG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CAGGGCACCAAGCTGGAAATCAAGAGACTCGAGGACCTGAAGAACGTGTTCCCACCTGAG 420

Qy        421 GTGGCCGTGTTCGAGCCTAGCAAGGCCGAGATCGCCCACACCCAGAAAGCCACCCTCGTG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTGGCCGTGTTCGAGCCTAGCAAGGCCGAGATCGCCCACACCCAGAAAGCCACCCTCGTG 480

Qy        481 TGCCTGGCTACCGGCTTCTACCCCGACCATGTGGAACTGTCTTGGTGGGTCAACGGCAAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TGCCTGGCTACCGGCTTCTACCCCGACCATGTGGAACTGTCTTGGTGGGTCAACGGCAAA 540

Qy        541 GAGGTGCACAGCGGCGTGTGTACCGACCCCCAGCCACTGAAAGAACAGCCCGCCCTGAAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAGGTGCACAGCGGCGTGTGTACCGACCCCCAGCCACTGAAAGAACAGCCCGCCCTGAAC 600

Qy        601 GACAGCCGGTACTGCCTGAGCAGCAGACTGAGAGTGTCCGCCACCTTCTGGCAGAACCCC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GACAGCCGGTACTGCCTGAGCAGCAGACTGAGAGTGTCCGCCACCTTCTGGCAGAACCCC 660

Qy        661 CGGAACCACTTCAGATGCCAGGTGCAGTTCTACGGCCTGAGCGAGAACGACGAGTGGACC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CGGAACCACTTCAGATGCCAGGTGCAGTTCTACGGCCTGAGCGAGAACGACGAGTGGACC 720

Qy        721 CAGGACAGAGCCAAGCCCGTGACCCAGATCGTGTCTGCCGAAGCCTGGGGCAGAGCCGAT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CAGGACAGAGCCAAGCCCGTGACCCAGATCGTGTCTGCCGAAGCCTGGGGCAGAGCCGAT 780

Qy        781 TGCGGCATCACCAGCGCCAGCTACCACCAGGGCGTGCTGAGCGCCACCATCCTGTACGAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TGCGGCATCACCAGCGCCAGCTACCACCAGGGCGTGCTGAGCGCCACCATCCTGTACGAG 840

Qy        841 ATCCTGCTGGGCAAGGCCACCCTGTACGCCGTGCTGGTGTCTGCCCTGGTGCTGATGGCT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 ATCCTGCTGGGCAAGGCCACCCTGTACGCCGTGCTGGTGTCTGCCCTGGTGCTGATGGCT 900

Qy        901 ATGGTCAAGCGGAAGGACAGCCGGGGAAGGGCCAAGCGATCTGGATCTGGAGCAACAAAC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 ATGGTCAAGCGGAAGGACAGCCGGGGAAGGGCCAAGCGATCTGGATCTGGAGCAACAAAC 960

Qy        961 TTCTCACTACTCAAACAAGCAGGTGACGTGGAGGAGAATCCCGGGCCTACTAGTATGGAC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 TTCTCACTACTCAAACAAGCAGGTGACGTGGAGGAGAATCCCGGGCCTACTAGTATGGAC 1020

Qy       1021 TGGATTTGGCGCATCCTTTTCCTTGTCGGCGCTGCTACCGGCGCGCATTCCTTCGAACAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TGGATTTGGCGCATCCTTTTCCTTGTCGGCGCTGCTACCGGCGCGCATTCCTTCGAACAA 1080

Qy       1081 GTTCAGCTTCAACAGCCTGGCGCTGAGCTGGTCAAACCTGGCGCTTCTGTGAAGATGAGC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GTTCAGCTTCAACAGCCTGGCGCTGAGCTGGTCAAACCTGGCGCTTCTGTGAAGATGAGC 1140

Qy       1141 TGCAAAGCCAGCGGCTACGCCTTCAGCAGCTACTGGATCAACTGGATGAAGCAGAAACCC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 TGCAAAGCCAGCGGCTACGCCTTCAGCAGCTACTGGATCAACTGGATGAAGCAGAAACCC 1200

Qy       1201 GGCCAGGGACTCGAATGGATCGGCCAAATCTATCCCGGCGACGGCGACACCAACTACAAC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GGCCAGGGACTCGAATGGATCGGCCAAATCTATCCCGGCGACGGCGACACCAACTACAAC 1260

Qy       1261 GGCAAGTTCAAGGGCAGAGCCACACTGACCGCCGATACCTCTAGCAGCACAGCCTACATG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GGCAAGTTCAAGGGCAGAGCCACACTGACCGCCGATACCTCTAGCAGCACAGCCTACATG 1320

Qy       1321 CAGCTGAGCAGCCTGACCAGCGAAGATAGCGCCGTGTACTTCTGTGCCCGGTCCATCACA 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CAGCTGAGCAGCCTGACCAGCGAAGATAGCGCCGTGTACTTCTGTGCCCGGTCCATCACA 1380

Qy       1381 ACAGTCGTGGGCTGCGCTATGGACTATTGGGGCCAGGGAACAAGCGTGACCGTGTCTAGT 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 ACAGTCGTGGGCTGCGCTATGGACTATTGGGGCCAGGGAACAAGCGTGACCGTGTCTAGT 1440

Qy       1441 ACGCGTATCCAGAACCCTGATCCTGCCGTGTACCAGCTGCGGGATAGCAAGAGCAGCGAC 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 ACGCGTATCCAGAACCCTGATCCTGCCGTGTACCAGCTGCGGGATAGCAAGAGCAGCGAC 1500

Qy       1501 AAGAGCGTGTGTCTGTTCACCGACTTCGACAGCCAGACCAACGTGTCCCAGAGCAAGGAC 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 AAGAGCGTGTGTCTGTTCACCGACTTCGACAGCCAGACCAACGTGTCCCAGAGCAAGGAC 1560

Qy       1561 TCCGACGTGTACATCACCGATAAGTGCGTGCTGGACATGCGGAGCATGGACTTCAAGAGC 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 TCCGACGTGTACATCACCGATAAGTGCGTGCTGGACATGCGGAGCATGGACTTCAAGAGC 1620

Qy       1621 AACTCCGCCGTGGCCTGGTCCAACAAGTCCGATTTCGCCTGCGCCAACGCCTTCAACAAC 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 AACTCCGCCGTGGCCTGGTCCAACAAGTCCGATTTCGCCTGCGCCAACGCCTTCAACAAC 1680

Qy       1681 AGCATTATCCCCGAGGACACATTCTTCCCAAGCAGCGACGTGCCCTGCGACGTGAAGCTG 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 AGCATTATCCCCGAGGACACATTCTTCCCAAGCAGCGACGTGCCCTGCGACGTGAAGCTG 1740

Qy       1741 GTGGAAAAGAGCTTCGAGACAGACACCAACCTGAACTTCCAGAACCTGAGCGTGATCGGC 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 GTGGAAAAGAGCTTCGAGACAGACACCAACCTGAACTTCCAGAACCTGAGCGTGATCGGC 1800

Qy       1801 TTCAGAATCCTGCTGCTGAAAGTGGCCGGCTTTAACCTGCTGATGACCCTGCGGCTGTGG 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 TTCAGAATCCTGCTGCTGAAAGTGGCCGGCTTTAACCTGCTGATGACCCTGCGGCTGTGG 1860

Qy       1861 TCCAGCCGCGCCAAGAGAAGCGGATCTGGCGTGAAGCAGACCCTGAATTTCGACCTGCTG 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 TCCAGCCGCGCCAAGAGAAGCGGATCTGGCGTGAAGCAGACCCTGAATTTCGACCTGCTG 1920

Qy       1921 AAGCTGGCTGGCGACGTGGAATCCAACCCAGGCCCTTCTAGAGGCCATATGACCGAGTAC 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 AAGCTGGCTGGCGACGTGGAATCCAACCCAGGCCCTTCTAGAGGCCATATGACCGAGTAC 1980

Qy       1981 AAGCCCACGGTGCGCCTCGCCACCCGCGACGACGTCCCCAGGGCCGTACGCACCCTCGCC 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 AAGCCCACGGTGCGCCTCGCCACCCGCGACGACGTCCCCAGGGCCGTACGCACCCTCGCC 2040

Qy       2041 GCCGCGTTCGCCGACTACCCCGCCACGCGCCACACCGTCGATCCGGACCGCCACATCGAG 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 GCCGCGTTCGCCGACTACCCCGCCACGCGCCACACCGTCGATCCGGACCGCCACATCGAG 2100

Qy       2101 CGGGTCACCGAGCTGCAAGAACTCTTCCTCACGCGCGTCGGGCTCGACATCGGCAAGGTG 2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 CGGGTCACCGAGCTGCAAGAACTCTTCCTCACGCGCGTCGGGCTCGACATCGGCAAGGTG 2160

Qy       2161 TGGGTCGCGGACGACGGCGCCGCGGTGGCGGTCTGGACCACGCCGGAGAGCGTCGAAGCG 2220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2161 TGGGTCGCGGACGACGGCGCCGCGGTGGCGGTCTGGACCACGCCGGAGAGCGTCGAAGCG 2220

Qy       2221 GGGGCGGTGTTCGCCGAGATCGGCCCGCGCATGGCCGAGTTGAGCGGTTCCCGGCTGGCC 2280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2221 GGGGCGGTGTTCGCCGAGATCGGCCCGCGCATGGCCGAGTTGAGCGGTTCCCGGCTGGCC 2280

Qy       2281 GCGCAGCAACAGATGGAAGGCCTCCTGGCGCCGCACCGGCCCAAGGAGCCCGCGTGGTTC 2340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2281 GCGCAGCAACAGATGGAAGGCCTCCTGGCGCCGCACCGGCCCAAGGAGCCCGCGTGGTTC 2340

Qy       2341 CTGGCCACCGTCGGCGTCTCGCCCGACCACCAGGGCAAGGGTCTGGGCAGCGCCGTCGTG 2400
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2341 CTGGCCACCGTCGGCGTCTCGCCCGACCACCAGGGCAAGGGTCTGGGCAGCGCCGTCGTG 2400

Qy       2401 CTCCCCGGAGTGGAGGCGGCCGAGCGCGCCGGGGTGCCCGCCTTCCTGGAGACCTCCGCG 2460
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2401 CTCCCCGGAGTGGAGGCGGCCGAGCGCGCCGGGGTGCCCGCCTTCCTGGAGACCTCCGCG 2460

Qy       2461 CCCCGCAACCTCCCCTTCTACGAGCGGCTCGGCTTCACCGTCACCGCCGACGTCGAGGTG 2520
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2461 CCCCGCAACCTCCCCTTCTACGAGCGGCTCGGCTTCACCGTCACCGCCGACGTCGAGGTG 2520

Qy       2521 CCCGAAGGACCGCGCACCTGGTGCATGACCCGCAAGCCCGGTGCCTGA 2568
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       2521 CCCGAAGGACCGCGCACCTGGTGCATGACCCGCAAGCCCGGTGCCTGA 2568

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Baeuerle et al. WO 2016/187349 (teach a T-cell receptor fusion protein that comprises a TCR subunit and a human or humanized antibody domain comprising an anti-CD19 binding domain (page 16, [0078]; page 125, [0373]); does not teach the elected sequences of the instant application)

Hinrichs et al. WO 2015/184228 (teach TCRs expressed as a single protein comprising a linker peptide linking the α and β chains and wherein the fusion further comprises other amino acid sequences (i.e., that encode an immunoglobulin, including a heavy chain); teach that upon expression, the linker may be cleaved) (pages 18-19, [0052-0055]; Example 4); it is noted that Hinrichs et al. does not teach the TCRα sequence of SEQ ID NO: 3010 (or 85% identity thereto) or a CD19 vH)

Jakobsen et al. U.S. Patent 7,666,604 (teach TCRα chain mutations at positions 10, 15, 45, and 48; bottom of column 6))

Lu et al. WO 2017/070608 (teach a construct that comprises an antibody moiety (against a cell surface antigen, such as CD19) fused to a T cell receptor module (pages 5-6, [0016-0017]); does not teach the elected sequences of the instant application)

Yankee et al. WO 2017/192536 (teach CARs that include TCRα and TCRβ constant chains and anti-CD19 scFv (Figure 1A; pages 15-16))


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
15 November 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647